Title: Charles Storer to Abigail Adams, 22 November 1784
From: Storer, Charles
To: Adams, Abigail



N:4.
London. 22d. Novemr. 1784

Very well, Madam; this fine house of the Comte de Rouhaut, spacious Gardens, Courts &c. have seemingly banished from your thoughts humble Basinghall Street. I say seemingly, since I am not willing to believe it really so. Don’t you remember you told me once you wished me to write you, and that you would duly acknowledge my letters? This was, however, when we were in different Quarters of the world; but shall our Correspondance drop, because we are now on the same side of the water? I hope not. You are reading now the page I have gone through; and you know my sentiments thereon. I would therefore wish to know if they correspond with yours: Besides, the giddiness of Youth may have passed over parts where maturer age and riper Judgment would have made some usefull reflections. These too, with judicious observations from you will be a most agreable ground-work to continue the Correspondance upon: therefore you will not let it fall to the ground, I hope.
This is only No. 4, and the long lapse of time, between this and the date of my last, can only be excused from the unsettled, uncertain state you have been in this some time past: However, as I have but one letter from you, there seems no apology necessary on my side.
By Mr. Bowdoin, who is the bearer of this, I send you Buchan’s family or domestic Medicine, which you desired. In regard to the Japan Tea-Urn, I am afraid there will be some difficulty attending it, since I think it is a contraband Article. However, Madam, if you are in want of it, I will make enquiries about the possibility of getting it to Paris and will do my best in respect to it. The only difficulty will not be at Calais: there are examinations at almost every town between that place and Paris, as you must have noticed on your journey. However, a little matter will gain the good will of these faithfull Servants of the King.
I want to hear your opinion of the gay world you are in—both as to itself and comparatively—with the many observations I know you will not be able to refrain from making.
My Sister is at present very unwell; yet, (as does Mr. Atkinson,) joins with me in best Compliments to yourself and family. Yours, Madam,

Chals. Storer

